Matter of Diaz v Vance (2017 NY Slip Op 00740)





Matter of Diaz v Vance


2017 NY Slip Op 00740


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2990 453/11 -6367

[*1]In re Gilberto Diaz, Petitioner,
vCyrus R. Vance, etc., et al., Respondents.


Gilberto Diaz, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for Cyrus R. Vance, Jr., Michelle Warren and Ahmed Almudallal, respondents.
Eric T. Schneiderman, Attorney General, New York (Jonathan D. Conley of counsel), for Hon. Arlene Goldberg, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: FEBRUARY 2, 2017
CLERK